Citation Nr: 1027372	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to November 
1971.  Service personnel records in the Veteran's claims file 
verify his status as a combat veteran, specifically his receipt 
of the Combat Infantryman Badge (CIB) and the Purple Heart.  38 
U.S.C.A. § 1154(b) (West 2002).  He died in July 2007.  The 
appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas.

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The appellant asserts that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) was a contributory cause of 
his death from a myocardial infarction.

In order to establish entitlement to service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  A 
service-connected disability is the principal cause of death when 
that disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2009).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the production 
of death."  38 C.F.R. § 3.312(c) (2009).

As an initial matter, the appellant's representative submitted 
additional evidence to the Board in support of her claims in 
October 2009.  Additional new evidence associated with the record 
consists of VA treatment records as well as a supplemental death 
certificate and is pertinent to the appellant's claims.  
Unfortunately, the statements submitted by the representative did 
not include a waiver of agency of original jurisdiction review of 
this evidence.  As the appellant has not waived agency of 
original jurisdiction consideration of the evidence submitted in 
October 2009, the case must be remanded for additional 
development.  38 C.F.R. § 20.1304(c) (2009).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In this case, a review of 
the VCAA notice letters dated in July and October 2007 showed 
that the RO failed to provide the appellant a statement of the 
conditions for which the Veteran was service-connected at the 
time of his death.


The Veteran's original Certificate of Death reflects he died in 
July 2007 and that the immediate cause of death was myocardial 
infarction.  No other cause or contributing factor were listed.  
A Supplemental Report of Cause of Death received in October 2009, 
and drafted by deputy coroner that had prepared the July 2007 
Certificate of Death, listed PTSD as an other significant cause 
contributing to death but not resulting in the underlying 
immediate cause of death given above.  No rationale was provided 
with the amended report.

At the time of the Veteran's death, service connection was 
established for PTSD (rated as 70 percent disabling), left 
shoulder shell fragment wound (rated as 20 percent disabling), 
right thigh shell fragment wound (rated as 10 percent disabling), 
left leg shell fragment wound (rated as 10 percent disabling), 
hemorrhoidectomy (rated as 0 percent disabling), and right 
shoulder shell fragment wound (rated as 0 percent disabling).  He 
was also rated totally disabled due to individual unemployability 
as a result of service-connected disabilities, effective from 
January 14, 2000.

In a July 2007 VA administrative note of record, it was noted 
that the appellant requested that a VA physician help establish 
that the Veteran's PTSD was at least an underlying cause or other 
significant condition contributing to his death.  It was 
indicated that the Veteran's VA physician was unable to find a 
connection between his PTSD and myocardial infarction.  In an 
additional August 2007 VA record, a VA psychiatrist indicated 
that he could not endorse the idea that the Veteran's PTSD 
contributed to his heart attack, as he was not an expert in that 
area. 

In light of the cumulative record discussed above, the Board 
finds that a medical opinion is needed to determine the etiology 
of the Veteran's cause of death and whether his service-connected 
PTSD contributed materially or substantially to his cause of 
death from a myocardial infarction.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant in 
obtaining a medical opinion or examination for a dependency and 
indemnity compensation (DIC) claim, it does require VA to assist 
a claimant in obtaining such whenever necessary to substantiate 
the DIC claim); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) 
(holding that, in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from making 
reasonable efforts to provide an examination or opinion when no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim).

The claims file also reflects that the Veteran received medical 
treatment for a heart disorder from the VA Medical Center (VAMC) 
in Houston, Texas; however, as the claims file only includes a 
selection of records from that facility dated from 1971 to 1982, 
any additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Veteran's Certificate of Death also reflects he died in July 
2007 while receiving outpatient medical treatment at the 
Northwest Medical Center of Benton County.  Any records from this 
private treatment provider should be obtained.  38 C.F.R. § 
3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death as well as an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a previously service-connected condition, in 
accordance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  The AMC/RO should contact the appellant 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, that 
treated the Veteran for his service-connected 
PTSD and claimed heart disorder for the time 
period since November 1971.  Of particular 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's heart disorder 
from the Houston VAMC, for the period from 
November 1971 to the present.  Also of 
particular interest are any private treatment 
records from Northwest Medical Center of 
Benton County, for the period from November 
1971 to the present.

After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the AMC/RO cannot obtain records identified 
by the appellant, a notation to that effect 
should be included in the file.  The 
appellant and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow her the opportunity 
to obtain and submit those records for VA 
review.

3.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician, 
preferably a cardiologist, for an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that the Veteran's service-connected 
PTSD contributed substantially or materially 
to his death from a myocardial infarction, 
combined to cause death, or aided or lent 
assistance to the production of death.  

Prior to the opinion, the claims folder and a 
copy of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
opinion of the examiner.  The physician 
should also comment on the July and August 
2007 statements of the Veteran's VA 
physicians that are included in the record.  
The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case 
(SOC) in March 2008.  If any benefit sought 
on appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

